By the Court.

Warner, J.,
delivering the opinion.
The complainant seeks the assistance of a court of eqdity, to [l,] enforce a lien created in his favour as a mason, and to decree the sale of a house built by him in the city of Columbus, by virtue of his alleged lien created by the act of1834. Hotchk. 623. This act creates a lien in favour of masons and carpenters who build or repair houses in the city of Columbus, where personalsecurity is not taken, •“ superior in dignity, and of higher claim, than any other incumbrance whatever,” provided the requisitions of -the -aqt shall be complied with.
The act also affords the mason or .carpenter having sugIi lien, a specific remedy to enforce the same, by levy and sale of the pre. mises.
There was a general demurrer to the complainant’s bill in fho Court below, on the ground, that he bad an ample, adequate and *140complete remedy at law. The Court below sustained the demurrer and dismissed the bill; whereupon the complainant excepted, and now assigns the same for error in this Court.
The complainant sets up a lien created by the act of 1834 in his favour ; that act also gives him a specific remedy ; no reason is alleged in his bill, why the specific remedy prescribed by the act for the enforcement of his lien, is not adequate and complete; and surely this Court cannot anticipate any obstacle or legal barrier, or difficulty, which may lie in his way, when he has not thought proper to state any. This case comes fully within the principle of the case of McGough & Crews, vs. The Insurance Bank of Columbus and McDougald, 2 Kelly R. 154. In that case the complainants had sued out a summons of garnishment under the statute, and then filed their bill on the equity side of the court, to which there was a demurrer for want of equity. We sustained the demurrer, on the ground that the complainant did not show by his bill a.ny reason why he had not an adequate remedy by his common law process of garnishment.
If the complainant in this case had stated any ground of equitable interference, such as that the remedy prescribed by the act could .not be made available on account of any impediment which it would be the peculiar province of a court of equity to remove, or have shown that its assistance was indispensably necessary to enable him to enforce his common law remedy, then he might have been entitled to its aid ; but nothing of the kind is alleged : therefore let the judgment of the Court below, sustaining the demurrer, be affirmed.
Judgment affirmed.